Proceeding for judicial settlement of the accounts of trustees and for a construction of the will of John J. Van Nostrand, deceased. Decree of the Kings County Surrogate’s Court, in so far as appealed from, unanimously affirmed, with one bill of costs to appellants and one bill of costs to respondents William Nelson Cromwell and Alfred Jaretzki, Jr., as executors, etc., payable out of the estate of John J. Van Nostrand, deceased. No opinion. Present — • Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.